Citation Nr: 1100356	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 
1972.  He died in April 2006.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from September 2007 and January 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In April 2010, the appellant testified 
before the Board via a video conference hearing.  A transcript 
from that hearing has been incorporated into the claims file.  
This matter was previously before the Board in May 2010 at which 
time it was remanded in compliance with due process requirements.

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not evaluated as totally disabled for ten 
continuous years immediately preceding his death, was not 
evaluated as totally disabled continuously from the date of 
separation from service and for a period of not less than five 
years immediately preceding his death, and was not a former 
prisoner of war.

2.  The Veteran was not "entitled to receive" total disability 
compensation by way of any of the exceptions listed under 38 
C.F.R. § 3.22(b).


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 
38 C.F.R. §§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  However, as the relevant facts are undisputed 
and the resolution of the appellant's claim is entirely dependent 
upon the application of relevant statutes and regulations, no 
notice or assistance is required under the VCAA in the instant 
case.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In May 2010, the Board remanded the present matter, in part, for 
adjudication of a claim of clear and unmistakable error (CUE) in 
a December 1996 rating that granted service connection for PTSD 
and assigned a 100 percent disability rating, effective in 
September 1996.  It was noted that this issue was inextricably 
intertwined with the present appeal involving the denial of 
entitlement to DIC under 38 U.S.C.A. § 1318.  However, in the 
September 2010 supplemental statement of the case, the RO pointed 
out that pursuant to Haines v. West, 154 F. 3d 1298), an 
appellant may not assert a freestanding CUE claim for the purpose 
of survivor benefits.  Consequently, the Board finds that the 
fact that the RO did not comply with the directive to adjudicate 
a raised claim of CUE in the prior final rating decision of 
December 1996 poses no prejudice to the appellant since the 
appellant has no legal standing to raise such a claim in the 
first place.  The claim is invalid.  Accordingly, the Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

A surviving spouse may establish entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 where it is shown that the 
veteran's death was not the result of his or her own willful 
misconduct and, at the time of death, the veteran was receiving, 
or entitled to receive, compensation for a service-connected 
disability that was (1) rated by VA as totally disabling for a 
continuous period of at least ten years immediately preceding 
death; or (2) rated by VA as totally disabling continuously since 
the veteran's release from active duty and for a period of at 
least five years immediately preceding death; or (3) rated by VA 
as totally disabling for a continuous period of not less than one 
year immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (a).  For the purposes of this section, 
the total disability rating may be based on schedular 
considerations or on unemployability (TDIU). 38 C.F.R. § 3.22 
(c).  Further, 38 C.F.R. § 3.22(b) sets forth eight possible 
exceptions under which a veteran will be considered "entitled to 
receive" total disability compensation even if he or she was not 
actually receiving total disability compensation as specified 
above.  Under the current version of 38 C.F.R. § 3.22, DIC 
benefits may not be awarded based on "hypothetical entitlement" 
to a total disability rating for ten years preceding the 
veteran's death, no matter when the claim was filed.  See 
Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver 
v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009).

At the time of the Veteran's death in April 2006, service 
connection was in effect for PTSD rated 100 percent disabling 
effective September 23, 1996.  Thus, his total disability rating 
had been in effect for approximately nine years and eight months 
prior to his death.  Accordingly, the Veteran was not rated by VA 
as totally disabled for a continuous period of at least 10 years 
immediately preceding death; was not rated totally disabled 
continuously since his release from active duty and for a period 
of not less than five years immediately preceding death; and is 
not shown to be a former prisoner of war.  38 C.F.R. § 3.22(a).  
In short, the criteria under 38 U.S.C.A. § 1318 have not been 
met.

The Board has considered the appellant's written argument in 
December 2007 and April 2010 hearing testimony that if a thorough 
review of the Veteran's medical records were conducted, it could 
be documented that he was entitled to his disability earlier than 
the official 1996 date.  To the extent that that the appellant's 
assertions can be construed as a claim based on "hypothetical 
entitlement", she is barred as a matter of law.  As noted above, 
under the current version of 38 C.F.R. § 3.22, DIC benefits may 
not be awarded based on "hypothetical entitlement" to a total 
disability rating for ten years preceding the veteran's death, no 
matter when the claim was filed.  See Rodriguez v. Peake, 511 
F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 
1371, 1374-77 (Fed. Cir. 2009).

Moreover there has been no allegation of CUE in any rating 
adjudication during the Veteran's lifetime nor do any of the 
other circumstances under 38 C.F.R. § 3.22(b) apply.  See 
Zevalkink v. Brown, 102 F. 3d 1236 (Fed. Cir. 1996) (a 
consequence of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at the time of death, 
the surviving spouse has no claim upon which to derive her own 
application).

To the extent that the appellant's assertions are construed as a 
claim of CUE in the first instance with respect to the December 
1996 rating decision that granted the Veteran's 100 percent 
rating and assigned the September 1996 effective date; as is 
explained in more detail above, the appellant does not have 
standing to raise a CUE claim regarding the December 1996 rating 
decision.  See Haines v. West, 154 F.3d 1298, 1301 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 1249 (1999).

In denying the appellant's claim, the Board does not wish to 
diminish the Veteran's distinguished service in any way.  
Although the Board is sympathetic to the appellant's claim, 
entitlement to DIC benefits is prefaced on specific and 
unambiguous requirements, which have not been met.  The Board has 
no authority to grant claims on an equitable basis and, instead, 
is constrained to follow the specific provisions of law.  See 38 
U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the 
preponderance of the evidence is against the appellant's claim of 
entitlement to DIC under 38 U.S.C.A. § 1318, the benefit of the 
doubt doctrine does not apply and her claim must be denied. 38 
U.S.C.A. § 5107.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The Veteran died in April 2006; his death certificate lists the 
immediate cause of death as multiple fatal stab wound and the 
manner of death was homicide.  At the time of the Veteran's 
death, service connection was in effect for posttraumatic stress 
disorder (PTSD), rated 100 percent disabling effective September 
23, 1996.

One of the appellant's assertions is that the Veteran's PTSD made 
him confrontational and that this played a part in his death.  As 
the evidence of record currently stands, it is not clear what 
factors led to the Veteran's death.  It appears, however, that 
there is additional outstanding evidence that may shed some light 
on this aspect of the claim.  In this regard, the Veteran's 
Certificate of Death shows that he died in the Emergency 
Room/Outpatient at Cushing Memorial Hospital.  These records are 
not on file and should be obtained.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, attempts to obtain the police 
report associated with the Veteran's homicide were only partially 
successful in that the police department sent only the front 
sheet of the Offense Report.  In light of the necessity of this 
remand, another attempt should be made to obtain the complete 
Offense Report.  Id.

While the Board regrets the additional delay, the appellant's 
claim for entitlement to service connection for the cause of the 
Veteran's death must be remanded in order to ensure that due 
process is followed and that there is a complete record upon 
which to decide such claim so that the appellant is afforded 
every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Accordingly, the case is REMANDED for the following action:

1.  Request the Emergency Room/Outpatient 
records from Cushing Memorial Hospital that 
pertain to treatment that the Veteran 
received on the date of his death in April 
2006.

2.  Make another attempt to obtain from the 
appropriate police department the complete 
Offense Report regarding the Veteran's 
homicide in April 2006.

3.  After completing the actions requested 
above and undertaking any additional 
development deemed appropriate, readjudicate 
the appellant's claim of entitlement to 
service connection for the cause of the 
Veteran's death.  If the claim remains 
denied, issue a supplemental statement of the 
case, which addresses all evidence associated 
with the claims file since the last statement 
of the case, as well as all relevant law.  An 
appropriate period of time should be allowed 
for response.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


